DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “female terminals is a clean body terminal” is unclear.
There was no support by the specification and drawing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukatsu et al. (US 6,447,331) in view of Jin et al. (US 2019/0379149).
Regarding claim 1, Fukura et al. disclose a joint connector, comprising:
a bus bar (55) having a strip (56) and a plurality of male terminals (57) extending from the strip;
a plurality of female terminals (20) electrically connected, respectively, to the plurality of male terminals;
	a housing (10) having a cavity (11) receiving the bus bar and the plurality of female terminals.

Fukura et al. substantially disclosed the claimed invention except the housing having a. mounting space receiving the TPA mechanism,
Jin et al. teach housing (22) with a mounting space (218) for receiving TPA mechanism (3) with a plurality of terminal channels (31).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the PTA mechanism into Fukura’s connector, as taught by Jin et al. for retaining the female terminals. 

	Regarding claim 2, in the modified joint connector, Jin et al. disclose the housing has a first portion (E1) and a second portion (E2), 
wherein the cavity (11) is defined within the second portion of the housing, wherein the first portion of the housing has a plurality of terminal passing holes (E3) communicating with the cavity, and
wherein each female terminal of the plurality of female terminals passes through a corresponding terminal passing hole of the plurality of terminal passing holes.
[AltContent: textbox (E2)][AltContent: textbox (E1)]
[AltContent: roundedrect][AltContent: roundedrect]
[AltContent: arrow][AltContent: arrow]		
    PNG
    media_image1.png
    359
    659
    media_image1.png
    Greyscale

[AltContent: textbox (E3)]
[AltContent: textbox (E4)]
Regarding claim 3, in the modified joint connector, Fukura et al. disclose a seal block (230) having a plurality of receiving holes (231) and contacting the housing,
wherein each receiving hole of the plurality of receiving holes receives an electrical wire connected, respectively, to each female terminal, and 
wherein the plurality of receiving holes is aligned with the plurality of terminal passing holes.

Regarding claim 4, in the modified joint connector, Fukura et al. disclose a first cover (40) and a second cover (60) facing the first cover to cover the housing,
Wherein the first cover is adjacent to the first portion of the housing, and
Wherein the seal block is interposed between the first cover and the first portion of the housing.

Regarding claim 5, in the modified joint connector, Fukura et al. disclose the seal block includes a plurality of outer seal lips (34) protruding from an outer surface of the seal block toward the first cover, and a plurality of inner seal lips (31A) protruding from an inner surface of each receiving hole toward a center of each receiving hole.

Regarding claim 6, in the modified joint connector, Fukura et al. disclose the second cover has a ledge extending toward the first cover, wherein the seal block is located within the ledge (E4), wherein the plurality of outer seal lips contacts the ledge, and
wherein the plurality of inner seal lips contacts the electrical wires connected to the plurality of female terminals.

Regarding claim 7, in the modified joint connector, Fukura et al. disclose the first cover has a plurality of insertion holes (41) aligned with the plurality of terminal passing holes, and
wherein each female terminal is received in the cavity through each insertion hole of the plurality of insertion holes.

	Regarding claim 8, in the modified joint connector, Fukura et al. disclose the bus bar has a strip (at 56a) extends in a width direction of the housing, and wherein the plurality of male terminals extends from the strip.

Regarding claim 12, in the modified joint connector, Fukura et al. disclose each female terminal of the plurality of female terminals is a clean body terminal.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukatsu et al. (US 6,447,331) in view of Jin et al. (US 2019/0379149) and further in view of Kim et al. (KR 2020002278).
Regarding claim 9, in the modified joint connector, Fukura et al. substantially disclosed the claimed invention except each male terminal of the plurality of male terminals has a leaf spring structure, and wherein the leaf spring structure is provided at an end portion of each male terminal.
Kim et al. teach each male terminal (20) has a leaf spring structure provided at an end portion of each terminal.

    PNG
    media_image2.png
    214
    593
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the leaf spring male terminal into Fukura’s joint connector, as taught by Kim et al. for increasing contact force.
Regarding claim 10, in the modified joint connector, Fukura et al. in view of Kim et al. disclose the leaf spring structure includes an upper spring (21a) and a lower spring (21b) facing the upper spring.
	Regarding claim 11, in the modified joint connector, Fukura et al. in view of Kim et al. disclose each female terminal of the plurality of female terminals has a terminal cavity receiving the leaf spring structure of each male terminal, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/Primary Examiner, Art Unit 2833